United States Court of Appeals
                      For the First Circuit

No. 12-1236

  IN RE: REQUEST FROM THE UNITED KINGDOM PURSUANT TO THE TREATY
    BETWEEN THE GOVERNMENT OF THE UNITED STATES OF AMERICA AND
     THE GOVERNMENT OF THE UNITED KINGDOM ON MUTUAL ASSISTANCE
        IN CRIMINAL MATTERS IN THE MATTER OF DOLOURS PRICE,

                    UNITED STATES OF AMERICA,

                      Petitioner, Appellee,

                                v.

                   TRUSTEES OF BOSTON COLLEGE,

                        Movant, Appellant.


                           ERRATA SHEET

     The opinion of this Court issued on May 31, 2013, is amended
as follows:

     On page 4, line 1: Replace "After a detailed review of the
materials in question, we find that the district court abused its
discretion in ordering the production of several of the interviews
which, after an in detail reading of the same, do not contain any
information relevant to the August 2011 subpoena." with "After a
detailed review of the materials in question, we find that the
district court abused its discretion in ordering the production of
a significant number of interviews that do not contain any
information relevant to the August 2011 subpoena."

     On page 5, line 7: Replace "BC filed a motion to quash those
subpoenas." with "BC produced the Brendan Hughes materials right
away because the terms of the confidentiality agreement ended with
his death. BC, however, filed a motion to quash the subpoena aimed
at the Dolours Price materials."

     On page 5, line 21: replace "BC has since handed over both the
Dolours Price and Hughes materials to the commissioner." with "BC
has since handed over said materials."
     On page 23, line 23: delete "Those interviews were provided to
the court by BC after it performed an initial search of the
Project's archives using search terms the government had provided."

     On page 25, line 20: replace "17" with "16"

     On page 26, line 1: replace "fifteen" with "fourteen"




                               -2-